JOHN R. GIBSON, Circuit Judge, dis-sentmg.
I respectfully dissent from the court’s opinion today. I would affirm the denial of attorneys’ fees and expenses because they are not authorized by the EAJA. I agree with the dissenting opinion of Judge Alvin B. Rubin in United States v. 329.73 Acres of Land, 704 F.2d 800, 813 (5th Cir.1983) (en banc).
Section 206 of the EAJA, the saving provision, provides that “[njothing in Section 2412(d) * * * alters, modifies, repeals, invalidates or supersedes” other statutes authorizing the award of fees and costs to persons prevailing in actions brought by or against the United States. 28 U.S.C. § 2412 note (1982). Judge Rubin forcefully argues that this language excludes condemnation cases from the EAJA, since any other interpretation would modify or repeal the pre-existing cost and fee guidelines for condemnation cases contained in 42 U.S.C. § 4654(a) (1982) and Fed.R.Civ.P. 71A(Z). Judge Rubin observes that the savings provision was added as an amendment after the Senate hearings on the full Act were completed, during which testimony was heard concerning the EAJA’s substantial financial impact on the government. He reasons that this sequence evidences a general congressional intent to limit the cost of the EAJA to the government, and con-eludes that this intent can be effectuated only by interpreting the saving provision as deferring in condemnation cases to the more limited recovery of costs available under section 4654(a) and Rule 71A(Z). This observation deprives the legislative history cited by the Court today of much of its persuasive force,
Judge Rubin’s opinion also highlights the deficiencies in the majority’s discussion of prevailing party. To define a prevailing party as one who simply recovers “more” than the government offers stretches the meaning 0f the statute beyond the limits of reason. In the words of judge Rubin> «[u]niess the government loses or abandons the condemnation suit — situations provided for in § 4654 — it will be the ‘prevail-jng party.’ This is because the government got what it sought — the land — even though it had to pay a higher price than it originally offered.” 704 F.2d at 816 (citations omitted).
The court today reaches its conclusion to avoid determining how much more than the government’s offer a person must recover to qualify as a prevailing party: far more (0r substantially greater than), a little more, or simply more, which can mean as little as one dollar more. To establish such *943a minimal threshold for the allowance of attorneys’ fees offends common sense. The Court thus reaches the worst possible answers in its effort to avoid drawing a fine line.
The issue of substantial justification is analyzed only after what I believe to be an improper application of the EAJA to condemnation cases and the adoption of an erroneous definition of prevailing party. I would affirm the judgment of the district court because the EAJA does not apply to condemnation actions.